 

Exhibit 10.1

 

RETIREMENT AGREEMENT

 

Sara Lee Corporation (“SLC”) and its wholly-owned subsidiary, Sara Lee/DE, N.V.
(“SL/DE”) enter into this Retirement Agreement (this “Agreement”) with Frank L.
Meysman (“Executive”) as of the 13th day of February, 2003 (the “Effective
Date”). SLC and SL/DE are collectively referred to in this Agreement as the
“Company.”

 

W I T N E S S E T H:

 

WHEREAS, Executive has been employed by the Company since 1986 and is currently
(i) a director and Executive Vice President of SLC and (ii) Chairman of the
Board of Management and Chief Executive Officer of SL/DE.

 

WHEREAS, Executive and SLC entered into an Employment Agreement dated as of
January 1, 1996 (the “SLC Employment Agreement”) and Executive and SL/DE entered
into an Employment Agreement dated as of June 11, 1997 (the “SL/DE Employment
Agreement”).

 

WHEREAS, Executive desires to retire from his positions with the Company and the
Company desires to ensure an orderly transition to his successor.

 

WHEREAS, the parties desire to enter into an agreement relating to Executive’s
retirement from his positions with the Company and the termination of the SLC
Employment Agreement and the SL/DE Employment Agreement.

 

NOW, THEREFORE, in consideration of the covenants and mutual promises herein
contained, it is agreed as follows:

 

1. Retirement Date. The Executive’s Retirement Date shall be June 30, 2003,
provided, however that if Executive desires to accept a full-time position prior
to June 30, 2003, then the parties shall cooperate to accelerate Executive’s
Retirement Date, subject to insuring an orderly transfer of Executive’s
responsibilities to his successor. From the Effective Date until April 1, 2003,
Executive shall continue to devote his full time and attention to the affairs of
the Company. From April 1, 2003 until the Retirement Date, Executive shall
continue as an employee of SLC and SL/DE, but shall only be required to devote
50% of his working time and attention to the affairs of the Company. From the
Effective Date until his Retirement Date, Executive shall assist in the
transition of his responsibilities to his successor. At his Retirement Date,
Executive shall resign (i) from the Board of Directors of SLC and (ii) his
employment and all appointments he holds with the Company and its affiliates.
Executive understands and agrees that his employment with the Company will
conclude on the close of business on the Retirement Date and the SLC Employment
Agreement and the SL/DE Employment Agreement shall terminate on the Retirement
Date.

 

2. Salary Continuation Payments.

 

(a) Until his Retirement Date, the Executive shall continue to receive his
current salary and benefits. Commencing on the day following the Retirement Date
and ending on June 30, 2006 (the “Salary Continuation Period”), the Company
agrees to continue to pay and to cause its subsidiaries, including but SL/DE
N.V. and N.V. Douwe Egberts (Belgie) to continue to pay), as a severance payment
for his former services performed in his capacity as director and Executive Vice
President of SLC, as Chairman of the Board of Management and Chief Executive
Officer of SL/DE and as member of the Board of Management of N.V. Douwe Egberts
(Belgie) Executive, an amount equal to his current total monthly salary minus
4500 euros in 36 equal monthly installments in accordance with SL/DE’s normal
payroll practices

 

47



--------------------------------------------------------------------------------

(collectively, the “Salary Continuation Payments”), less all applicable
withholding taxes and other customary payroll deductions. The reduction of 4500
euros will be prorated on the basis of Executive’s current salary between SLC
and the above mentioned subsidiaries. Promptly following the Retirement Date,
the Company’s Swiss subsidiary Decotrade AG to pay Executive 150,000 euros, less
all applicable withholding taxes and other customary payroll deductions as a
non-recurrent severance payment for Executive’s services performed as a member
of the Verwaltungsrat for Decotrade AG. The Salary Continuation Payments will
commence on the first payroll date following the Retirement Date.

 

(b) In the event of the Executive’s death during the Salary Continuation Period,
the Salary Continuation Payments, and any restricted stock awards referred to in
Sections 6(b) and 6(c), shall be payable to Executive’s designated beneficiary
or, if none, to his estate and, except to the extent benefits contemplated by
this Agreement are provided by their terms to be paid to Executive’s heirs and
beneficiaries, the Company and its subsidiaries shall have no further
obligations to Executive’s beneficiaries under this Agreement.

 

3. Receipt of Other Compensation. Executive acknowledges and agrees that, other
than as specifically set forth in this Agreement, following the Retirement Date,
he is not and will not be due any compensation, including, but not limited to,
compensation for unpaid salary (except for amounts unpaid and owing for
Executive’s employment with the Company and its affiliates prior to the
Retirement Date), unpaid bonus, severance and accrued or unused vacation time or
vacation pay (it being understood that Executive will take any remaining
vacation or leave days prior to the Retirement Date), and as of and after the
Retirement Date, except as provided herein, he will not be eligible to
participate in any of the compensation or benefit plans of the Company or any of
its affiliates, including, without limitation, the Company’s pension plans,
Employee Stock Ownership Plan (“ESOP”), 401(k) Supplemental Savings Plan, stock
purchase plan, travel accident insurance, personal accident insurance,
accidental death and dismemberment insurance and short-term and long-term
disability insurance. Executive will be entitled to receive benefits, which are
vested and accrued prior to June 30, 2006, pursuant to the employee benefit
plans of the Company, including the Sara Lee/DE pension plan and the Sara Lee/DE
Belgium pension plan. The Company shall promptly reimburse Executive for
business expenses incurred in the ordinary course of Executive’s employment on
or before the Retirement Date, but not previously reimbursed, provided the
Company’s policies of documentation and approval are satisfied.

 

4. Short-Term Bonus. Executive shall receive his bonus earned under the Annual
Incentive Plan of the Company for the 2003 fiscal year. Executive’s bonus shall
be calculated at 150% of Executive’s base salary earned for fiscal 2003. The
bonus payment provided for in this Paragraph 4 shall be in lieu of, not in
addition to, all bonuses payable to the Executive and shall be paid to Executive
on the same date or dates on which active participants under such bonus plan are
paid bonuses for the 2003 fiscal year. The bonus payment shall be made in cash
and shall be reduced by applicable withholding and other customary payroll
deductions. The bonus payment will be subject to the Executive’s
country-allocation percentages in force on February 1, 2003. Executive shall not
be entitled to participate in any annual bonus plan of the Company for any
fiscal year ending after the 2003 fiscal year.

 

5. Retirement Plan Benefits. Executive participates in the SL/DE pension plan.
With respect to such pension plan, Sara Lee/DE shall continue to make
contributions to the plan in accordance with the relevant pension arrangement
and Dutch pension law by crediting the Salary Continuation Period and the Salary
Continuation Payments for pension purposes on the same basis as prior to the
Retirement Date. During the Salary Continuation Period, SL/DE shall make pension
contributions in the same proportionate manner between employer and employee as
contributions are made for other members of the SL/DE Board of Management from
time to time and the “pensionable year income” shall not be increased over the
Salary Continuation Period. The pension contributions made during the Salary
Continuation Period,

 

48



--------------------------------------------------------------------------------

and the pensionable year income, shall be consistent with Executive’s total
salary as of February 1, 2003. Executive does not participate in the Sara Lee
Corporation Consolidated Pension Plan, Supplemental Benefit Plan, Employee Stock
Ownership Plan, 401(k) Plan or any other tax qualified or non-tax qualified
retirement plan of SLC.

 

6. Stock Options and Restricted Stock Awards .

 

(a) Executive shall not be granted any and shall not be entitled to receive any
new stock options or restricted stock awards after the Effective Date.
Executive’s existing stock options will continue to vest during the Salary
Continuation Period in accordance with their vesting schedules. Executive’s
stock options shall terminate according to the dates shown in the Stock Optionee
Statement dated February 13, 2003 as delivered to the Executive. From and after
the Effective Date, Executive shall not be eligible to be issued replacement
stock options upon exercise of any options held by him. Notwithstanding anything
contained in this Section 6, if, at any time prior to the date of exercise of
any stock option, Executive engages in: (i) conduct for which Executive is
convicted of a felony, or (ii) conduct that would constitute a breach of this
Agreement under Paragraphs 11, 12 or 13; then the Executive’s unexercised stock
options shall terminate as of the date on which Executive entered into such
activity.

 

(b) Executive will be entitled to a distribution of his restricted stock awards
under the Company’s long-term incentive plans. In particular, Executive shall
receive his awards under the FY01-03 LTPIP, FY03-05 LTRSU, and FY02 AIP RSU. The
FY01-03 LTPIP award shall be calculated in a manner consistent with the
methodology used to calculate awards for other similar situated participants in
the LTPIP and shall be distributed in September 2003 at the same time that
awards under the FY01-03 LTPIP are distributed generally to plan participants.
The FY03-05 LTRSU shall vest and be distributed on or about August 30, 2005. The
FY02 AIP RSU shall vest and be distributed on or about June 28, 2003. The awards
shall be reduced by applicable withholding and other customary payroll
deductions.

 

(c) Executive’s April 27, 2000 award of Growth Initiative Shares (“GIS Award”)
and his April 29, 1998 award of retention shares (the “1998 Award”) shall
continue to vest during the Salary Continuation Period. The GIS Award shall be
distributed 50% on April 27, 2003 and the remaining 50% on April 27, 2004. The
1998 Award shall fully vest on April 29, 2003 and be distributed in the normal
course without unreasonable delay thereafter. The awards shall be reduced by
applicable withholding and other customary payroll deductions.

 

7. Health Insurance and Life Insurance. SL/DE will continue to provide life and
health insurance coverage for Executive until June 30, 2006 or until the
Executive accepts another position, whichever occurs first.

 

8. Automobile. Executive may continue to use the leased automobile provided to
him by SL/DE in accordance with the terms of SL/DE’s leased automobile policy
until the Retirement Date. Executive shall have the option to purchase the
automobile as of the Retirement Date. In the event the Executive elects to
purchase the automobile, the purchase price shall be equal to the automobile’s
book value.

 

9. Other Benefits.

 

(a) Executive will be entitled to fulfillment of any matching grant obligations
under the Company’s Matching Grants Program with respect to commitments made by
Executive prior to June 30, 2003.

 

(b) Executive’s participation in the Company’s deferred compensation plan shall
continue to be governed by all terms and conditions of such plan.

 

(c) Executive’s current housing allowance will continue through June 30, 2004.
SL/DE will pay or reimburse Executive for the actual costs he incurs for his
repatriation to

 

49



--------------------------------------------------------------------------------

Belgium provided such repatriation occurs prior to June 30, 2004, and upon
provision of receipts evidencing such costs.

 

10. Continuing Cooperation. Following the Retirement Date, Executive agrees to
cooperate with all reasonable requests for information made by or on behalf of
the Company with respect to the operations, practices and policies of the
Company. In connection with any such requests, the Company shall reimburse
Executive for all out-of-pocket expenses reasonably and necessarily incurred in
responding to such request(s).

 

11. Non-Solicitation and Non-Competition. In consideration for receiving the
payments and the other benefits provided herein, Executive agrees that, for a
two-year period commencing on the Retirement Date, Executive:

 

(a) will not, without the prior written consent of the Company, (i) solicit, or
cause or assist another person, firm, corporation or other entity to solicit,
any employee of the Company or any of its operating divisions, subsidiaries or
affiliates to terminate his or her employment with the Company or any of its
operating divisions, subsidiaries or affiliates; or (ii) employ, or cause or
assist another person, firm, corporation or other entity to employ, any employee
of the Company or any of its operating divisions, subsidiaries or affiliates;
and

 

(b) will not, without the prior written consent of Company, directly or
indirectly counsel, advise, perform services for, be employed by, or otherwise
engage or participate in any Competing Business (regardless of whether Executive
receives any compensation of any kind).

 

For purposes of this Section 11(b), Competing Business means each of the
entities (and any of their respective parents, subsidiaries, affiliates,
successors or assigns, including any successors or assigns through a plan of
reorganization) listed on the letter dated as of the date hereof and delivered
to you. Competing Businesses shall also include any entity that acquires all or
substantially all of any of the entities listed on the letter delivered to you,
whether by acquisition, merger, reorganization or other method or manner.

 

50



--------------------------------------------------------------------------------

 

12. Confidentiality. At all times hereafter, Executive will maintain the
confidentiality of all information in whatever form concerning the Company or
any of its affiliates relating to its or their businesses, customers, finances,
strategic or other plans, marketing, employees, trade practices, trade secrets,
know-how or other matters which are not generally known outside the Company, and
Executive will not, directly or indirectly, make any disclosure thereof to
anyone, or make any use thereof, on his own behalf or on behalf of any third
party, unless specifically requested by or agreed to in writing by an executive
officer of the Company. Executive will promptly after the Retirement Date return
to the Company all reports, files, memoranda, records, computer equipment and
software, credit cards, cardkey passes, door and file keys, computer access
codes or disks and instructional manuals, and other physical or personal
property which he received or prepared or helped prepare in connection with his
employment with the Company, its subsidiaries and affiliates, and Executive will
not retain any copies, duplicates, reproductions or excerpts thereof.

 

13. Non-Disparagement. From the Effective Date and continuing for a two-year
period following the Retirement Date, Executive will not disparage or criticize,
orally or in writing, the business, products, policies, decisions, directors,
officers or employees of the Company or any of its operating divisions,
subsidiaries or affiliates to any person.

 

14. Breach of Agreement.

 

(a) In the event of any dispute under this Agreement, the party who has the
claim under this Agreement shall give the other party written notice, and except
in the case of a breach of this Agreement which is not susceptible to being
cured (such as the disclosure of confidential information), ten calendar days in
which to cure.

 

(b) In the event of a breach of this Agreement, including, but not limited to
Paragraphs 11, 12 and 13 by Executive (i) the Company shall have the right to
immediately discontinue any remaining Salary Continuation Payments and other
obligations of the Company to Executive under this Agreement, but excluding any
obligation to provide vested and accrued pension benefits under the SL/DE
pension plan and any payments due Executive under any deferred compensation plan
of the Company, and (ii) the Salary Continuation Period shall thereupon cease.

 

(c) If the Company pursues a claim for actual damages for a breach of Paragraphs
11, 12, or 13 by Executive, any award will first be offset by any monies
remaining owed to the Executive under this Agreement, but excluding any
obligation to provide vested and accrued pension benefits under the SL/DE
pension plan and any payments due Executive under any deferred compensation plan
of the Company.

 

(d) Executive and the Company acknowledge and agree that the Company will or
would suffer irreparable injury in the event of a breach or violation or
threatened breach or violation of the provisions set forth in Paragraphs 11, 12
or 13 and agree that in event of actual or threatened breach or violation of
such provisions the Company shall be awarded injunctive relief to prohibit any
such violation or breach or threatened violation or breach, without necessity of
posting any bond or security and such right to injunctive relief shall be in
addition to any other right available under this Agreement.

 

15. Release.

 

(a) Executive on behalf of himself, his heirs, executors, administrators and
assigns, does hereby knowingly and voluntarily release, acquit and forever
discharge the Company and any affiliates, legal representatives, successors,
assigns and past, present and future directors, officers, employees, trustees
and shareholders (collectively, the “Released Parties”) from and against any and
all charges, complaints, claims, cross-claims, third-party claims,
counterclaims, contribution claims, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses of any nature whatsoever, known or
unknown, suspected or unsuspected, foreseen or unforeseen, matured or unmatured,
which, at any

 

51



--------------------------------------------------------------------------------

time up to and including the date thereof, exists, have existed, or may arise
from any matter whatsoever occurring, including, but not limited to, any claims
arising out of or in any way related to Executive’s employment with the Company
or its affiliates and the conclusion thereof, which Executive, or any of his
heirs, executors, administrators and assigns and affiliates and agents ever had,
now has or at any time hereafter may have, own or hold against any of the
Released Parties. Executive acknowledges that in exchange for this release, the
Company is providing Executive with a total consideration, financial or
otherwise, which exceeds what Executive would have been given without the
release. By executing this Agreement, Executive is waiving all claims against
the Released Parties arising under federal, state and local labor and
antidiscrimination laws and any other restriction on the right to terminate
employment, including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, the Americans with Disabilities Act of 1990, as amended, and
the Illinois Human Rights Act, as amended. Executive represents and warrants
that he has not filed or initiated any legal or equitable proceeding, or any
proceeding involving a private right of action, against any of the Released
Parties and that no such proceedings have been initiated against any of the
Released Parties on his behalf. Executive will not cause or encourage any
lawsuit or any action involving a private right to be maintained or instituted
against any of the Released Parties, and he will not participate in any manner
in any such proceedings against any of the Released Parties, except as required
by law. Nothing herein shall release any party from any obligation under this
Agreement.

 

(b) EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED PARTIES FROM ALL
CLAIMS EXECUTIVE MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS AGREEMENT
REGARDING CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, 29 U.S.C. § 621 (“ADEA”). EXECUTIVE FURTHER AGREES: (A)
THAT EXECUTIVE’S WAIVER OF RIGHTS UNDER THIS RELEASE IS KNOWING AND VOLUNTARY
AND IN COMPLIANCE WITH THE OLDER WORKER’S BENEFIT PROTECTION ACT OF 1990; (B)
THAT EXECUTIVE UNDERSTANDS THE TERMS OF THIS RELEASE; (C) THAT THE SALARY
CONTINUATION PAYMENTS AND OTHER BENEFITS CALLED FOR IN THIS AGREEMENT WOULD NOT
BE PROVIDED TO ANY EXECUTIVE TERMINATING HIS OR HER EMPLOYMENT WITH THE COMPANY
WHO DID NOT SIGN A RELEASE SIMILAR TO THIS RELEASE, THAT SUCH PAYMENTS AND
BENEFITS WOULD NOT HAVE BEEN PROVIDED HAD EXECUTIVE NOT SIGNED THIS RELEASE, AND
THAT THE PAYMENTS AND BENEFITS ARE IN EXCHANGE FOR THE SIGNING OF THIS RELEASE;
(D) THAT EXECUTIVE HAS BEEN ADVISED IN WRITING BY THE COMPANY TO CONSULT WITH AN
ATTORNEY PRIOR TO EXECUTING THIS RELEASE; (E) THAT THE COMPANY HAS GIVEN
EXECUTIVE A PERIOD OF AT LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER
THIS RELEASE; (F) THAT EXECUTIVE REALIZES THAT FOLLOWING EXECUTIVE’S EXECUTION
OF THIS RELEASE, EXECUTIVE HAS SEVEN (7) DAYS IN WHICH TO REVOKE THIS RELEASE BY
WRITTEN NOTICE TO THE UNDERSIGNED, AND (G) THAT THIS ENTIRE AGREEMENT SHALL BE
VOID AND OF NO FORCE AND EFFECT IF EXECUTIVE CHOOSES TO SO REVOKE, AND IF
EXECUTIVE CHOOSES NOT TO SO REVOKE, THAT THIS AGREEMENT AND RELEASE THEN BECOME
EFFECTIVE AND ENFORCEABLE.

 

(c) To the maximum extent permitted by law, Executive covenants not to sue or to
institute or cause to be instituted any action in any federal, state, or local
agency or court against any of the Released Parties, including, but not limited
to, any of the claims released in this Agreement. Notwithstanding the foregoing,
nothing herein shall prevent Executive or any

 

52



--------------------------------------------------------------------------------

of the Released Parties from instituting any action required to enforce the
terms of the Agreement and this Release.

 

16. Governing Law and Jurisdiction.

 

This Agreement and all disputes under it shall in all respects be governed and
enforced in accordance with the laws of the State of Illinois and the federal
laws of the United States of America as though all acts and omissions related
hereto occurred in Cook County, Illinois, notwithstanding any applicable
conflicts of law rules. Any lawsuit arising from or related to this Agreement
shall be brought in any state court in Cook County, Illinois or in the United
States District Court located in Cook County, Illinois. To the extent
permissible by law, the parties hereby consent to the jurisdiction and venue of
such courts and expressly waive any and all objections on the basis of personal
jurisdiction for any lawsuit brought in any state court in Cook County, Illinois
or in the United States District Court located in Cook County, Illinois.

 

17. Executive’s Understanding. Executive acknowledges by signing this Agreement
that Executive has read and understands this document, that Executive has
conferred with or had opportunity to confer with Executive’s attorney regarding
the terms and meaning of this Agreement, that Executive has had sufficient time
to consider the terms provided for in this Agreement, that no representatives or
inducements have been made to Executive except as set forth in this Agreement,
and that Executive has signed the same KNOWINGLY AND VOLUNTARILY.

 

18. Non-Reliance. Executive represents to the Company and the Company represents
to Executive that in executing this Agreement they do not rely and have not
relied upon any representation or statement not set forth herein made by the
other or by any of the other’s agents, representatives or attorneys with regard
to the subject matter, basis or effect of this Agreement or otherwise.

 

19. Severability of Provisions. In the event that any one or more of the
provisions of this Agreement is held to be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions will not
in any way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement are held to be excessively broad as to
duration, scope, activity or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

 

20. Non-Admission of Liability. Executive agrees that neither this Agreement nor
the performance by the parties hereunder constitutes an admission by any of the
Released Parties of any violation of any federal, state, or local law,
regulation, common law, breach of any contract, or any other wrongdoing of any
type.

 

21. Non-Assignability. The rights and benefits under this Agreement are personal
to Executive and such rights and benefits shall not be subject to assignment,
alienation or transfer, except to the extent such rights and benefits are
lawfully available to the estate or beneficiaries of Executive upon death.

 

22. Entire Agreement. This Agreement sets forth all the terms and conditions
with respect to the compensation, remuneration of payments and benefits due
Executive from the Company and supersedes and replaces any and all other
agreements or understandings Executive may have had with respect thereto,
including without limitation, the SLC Employment Agreement and the SL/DE
Employment Agreement. It may not be modified or amended except in writing and
signed by both Executive and an authorized representative of the Company.

 

23. Taxes. The Company will make all reasonable efforts to cooperate with
Executive to minimize the taxes and tax withholding to be incurred by Executive
as a result of the payments to be made pursuant to this Agreement, provided that
the Company shall not be obligated to incur any additional costs or suffer any
detriment as a result of the Company’s compliance with this Section 23.

 

THIS SPACE INTENTIONALLY LEFT BLANK

 

53



--------------------------------------------------------------------------------

 

24. Notice. Any notice to be given hereunder shall be in writing and shall be
deemed given when mailed by certified mail, return receipt requested, addressed
as follows:

 

To Executive at:

 

Executive’s address as listed on applicable payroll records.

 

To SLC at:

 

Sara Lee Corporation

Three First National Plaza

Chicago, Illinois 60602-4260

Attention: Senior Vice President & General Counsel

 

To SL/DE at:

 

Sara Lee/DE, N.V.

Vieutensevarrt 100

3532 AD Utrecht

The Netherlands

Attention: Secretary to the Board of Management

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

EXECUTIVE

     

SARA LEE CORPORATION

/s/    FRANK L. MEYSMAN        

--------------------------------------------------------------------------------

     

By:

 

/s/    RODERICK A. PALMORE        

--------------------------------------------------------------------------------

Frank L. Meysman

         

Roderick A. Palmore
Senior Vice President, General Counsel and Secretary

SARA LEE/DE, N.V.

By:

 

/s/    HANS B. VAN LIEMT         

--------------------------------------------------------------------------------

   

Hans B. van Liemt
Chairman, Board of Supervisors

 

54